Citation Nr: 0842720	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (claimed as upper back pain).  

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of left varicocele surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to June 
2006. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The August 2006 
rating decision granted service connection for residuals of 
left varicocele surgery and assigned a noncompensable 
disability rating.  A notice of disagreement was filed in 
January 2007, a statement of the case was issued in May 2007, 
and a substantive appeal was received in July 2007.  The 
veteran testified at a videoconference Board hearing held in 
July 2008 before the undersigned Acting Veterans Law Judge.  

In an April 2008 rating decision, the RO assigned a 10 
percent rating for residuals of left varicocele surgery, 
effective July 1, 2006; however, this issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).

The January 2007 notice of disagreement also was filed with 
regard to service connection for history of thoracic and 
lumbar strain (claimed as upper back pain), as well as 
increased initial ratings for rotator cuff tendinitis and 
impingement syndrome of the left shoulder, residuals of 
anterior cruciate ligament reconstruction of the left knee, 
and superficial thrombophlebitis of the left lower extremity.  
Higher initial ratings for rotator cuff tendinitis and 
impingement syndrome of the left shoulder and residuals of 
anterior cruciate ligament reconstruction of the left knee 
were assigned by rating decision in November 2007.  Service 
connection for degenerative disc disease of the lumbar spine 
with thoracic strain also was granted by rating decision in 
April 2008.  As the veteran has not expressed disagreement 
with either the November 2007 or the April 2008 rating 
decisions, the issues of service connection for degenerative 
disc disease of the lumbar spine with thoracic strain and 
higher initial ratings for rotator cuff tendinitis and 
impingement syndrome of the left shoulder and residuals of 
anterior cruciate ligament reconstruction of the left knee 
are no longer in appellate status.  

The veteran also withdrew his appeal for a higher initial 
rating for superficial thrombophlebitis of the left lower 
extremity in a statement filed in January 2008, prior to 
certification of this case to the Board.  Thus, this issue is 
no longer in appellate status.  See 38 U.S.C.A. § 7105 (West 
2002). 


FINDINGS OF FACT

1.  The veteran does not experience any current cervical 
spine disability which could be attributed to active service.  

2.  In July 2008, prior to the promulgation of a decision in 
this appeal, the veteran withdrew his appeal for a higher 
initial rating for residuals of left varicocele surgery. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a higher 
initial rating for residuals of left varicocele surgery.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2006, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disability to active service and noted 
other types of evidence the veteran could submit in support 
of his claim.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for cervical 
spine disability.  Thus, any failure to notify and/or develop 
this claim under the VCAA cannot be considered prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the elements of a service-connection 
claim was provided in April 2008, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
March 2006 letter was issued to the appellant and his service 
representative prior to the August 2006 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Cervical Spine Disability

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been reaffirmed 
repeatedly by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) which has held that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service medical records dated in July 1997 reflect that the 
veteran was assessed with cervical strain.  In September 
2004, it was noted that the veteran continued to have 
occasional cervical pain.  

The veteran underwent a VA examination in April 2006.  He 
reported chronic upper back pain since 1995.  He stated that 
the pain occurred intermittently as often as three times a 
week, lasting up to 24 hours.  Following physical examination 
for the claimed condition of chronic upper back pain, the 
examiner found no pathology to render a diagnosis.  The 
examiner noted that the veteran had no symptoms at the time 
of evaluation, full range of motion and normal x-rays.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
cervical spine disability.  Based on the objective findings 
in the April 2006 VA examination, there is no current 
diagnosis of cervical spine disability which could be 
attributed to active service.  The veteran otherwise has not 
identified or submitted any medical evidence which reflects 
current cervical spine disability.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  See Brammer, 3 Vet. App. at 225.  As 
there is no evidence of a current disability, it is 
unnecessary for the Board to reach the question of etiology 
of the claimed cervical spine disability.  

Additional evidence in support of the veteran's service 
connection claim for a cervical spine disability is his own 
lay assertions and July 2008 videoconference Board hearing 
testimony.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of- the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Varicocele Surgery

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

As noted, in an April 2008 rating decision, the RO assigned a 
10 percent disability rating for residuals of left varicocele 
surgery.  At the July 2008 Board hearing, the veteran 
withdrew his appeal on this issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Because the Board does not have jurisdiction 
to review the appeal on this matter, the issue of entitlement 
to a higher initial rating for service-connected residuals of 
left varicocele surgery is dismissed.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

The appeal for an initial rating greater than 10 percent for 
residuals of left varicocele surgery is dismissed. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


